United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                          May 17, 2005
                                  FOR THE FIFTH CIRCUIT
                                  _____________________                             Charles R. Fulbruge III
                                                                                            Clerk
                                       No. 04-30731
                                  _____________________

DAVID FRAZIER, etc.; ET AL.,

                                                                                    Plaintiffs,

LAKENDRA WILLIAMS, as natural tutrix,
on behalf of Carisma Williams,

                                                                    Plaintiff - Appellee,

                                              versus

CITY OF BOSSIER; ET AL.,

                                                                                    Defendants,

CITY OF BOSSIER; LANCE KIRK ZANER,
individually and as an employee of
the City of Bossier,

                                          Defendants - Appellants.
__________________________________________________________________

           Appeal from the United States District Court
              for the Western District of Louisiana
                   USDC No. 5:02-CV-698-SMH-RSP
_________________________________________________________________

Before JOLLY, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:*

       We have reviewed the record, carefully read the briefs, and

have heard excellent arguments from both parties.                                     While the

qualified immunity issue in this case is very close, we have

determined that the district court did not err in concluding that


       *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
there are material issues of disputed fact that are best decided in

the course of a trial.    We therefore lack jurisdiction over this

interlocutory appeal.    See Roberts v. City of Shreveport, 397 F.3d

287, 290 (5th Cir. 2005).      We also lack jurisdiction over the

interlocutory appeal of the City of Bossier.       See id. at 291.

Accordingly this appeal is DISMISSED.




                                  2